 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CITZENS INSURANCE COMPANY ,

 9                              Plaintiff,                 CASE NO. 3:19-cv-05401 BAT

10           v.                                            ORDER GRANTING EXTENSION
                                                           OF TIME TO ANSWER
11   BURT FRALEY, KATHY FRALEY, and
     BFD DEVELOPMENT, LLC,
12
                                Defendants.
13
            Pursuant to the parties’ joint request for extension of time due to the mediation set for
14
     August 28, 2019 (Dkt. 12), it is hereby ORDERED that Defendants shall file their answer to
15
     Plaintiff’s complaint by September 11, 2019.
16
            DATED this 14th day of June, 2019.
17

18
                                                          A
                                                          BRIAN A. TSUCHIDA
19                                                        Chief United States Magistrate Judge
20

21

22

23



     ORDER GRANTING EXTENSION OF TIME
     TO ANSWER - 1
